Citation Nr: 1430982	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-45 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye condition, to include macular degeneration. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984, with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In his November 2010 substantive appeal, the Veteran requested a hearing at the local VA office before a Veterans Law Judge.  A hearing was scheduled for November 2011 at the Roanoke Regional Office.  The Veteran failed to appear for the hearing.  In March 2012, the Veteran submitted a statement requesting a videoconference hearing in Hampton, Virginia.  

If a claimant (or when a hearing only for oral argument by a representative has been authorized, the representative) fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appeal was with "good cause" and arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  38 C.F.R. § 20.704(d) (2013).  A motion for a new hearing date following a failure to appear for a scheduled hearing must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could have not been submitted.  

The Veteran's motion for a new hearing is untimely; it was submitted more than three months after the scheduled hearing.  Furthermore, the motion does not set forth "good cause" for his failure to appear which arose under such circumstances that a timely postponement request could not have been submitted.  The Veteran contends that he was unable to attend the scheduled hearing "due to [his] blindness."  However, he does not explain why his condition prevented him from submitting a timely hearing request.  Accordingly, this matter will be processed as though his hearing request had been withdrawn.  38 C.F.R. § 20.704(d).

The reopened claim of entitlement to service connection for a bilateral eye disability, to include macular degeneration is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO declined reopening a service connection claim for a bilateral eye disability, to include macular degeneration.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.  

2.  Evidence received since the November 2006 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a bilateral eye disability, to include macular degeneration. 


CONCLUSIONS OF LAW

1.  The November 2006 rating decision, which denied reopening the Veteran's service connection claim for a bilateral eye disability, to include macular degeneration, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2013).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a bilateral eye disability, to include macular degeneration.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In an April 1991 rating decision, the RO denied the Veteran's service connection claim for macular degeneration; finding that the condition was not shown in service.  The Veteran appealed the decision and the Board remanded the matter for further development in April 1993.  In a December 1995 rating decision, after completing the Board's remand directives, the RO reopened and continued its denial of the Veteran's service connection claim because there was no evidence that the Veteran's condition occurred in or was caused by service.  

The claim was not returned to the Board after the RO completed the development ordered on remand.  The claims folder includes a March 1996 fax from the Newark RO to the Board stating the following: "remand cancelled whereabouts unknown cannot be located."  There is no indication from the Veteran or his representative that he was withdrawing the claim.  

The Veteran, now living within the jurisdiction of the Roanoke RO, filed a claim to reopen in July 2006.  In a November 2006 rating decision, the RO declined to reopen the Veteran's service connection claim; finding that there was no new or material evidence establishing that the Veteran's condition occurred during active military service.  Evidence considered at that time of the rating decision consisted of the prior April 1991 and December 1995 rating decisions.  The Veteran did not appeal the November 2006 rating decision, and thus it became final. 

In July 2008, the Veteran filed the current claim to reopen.  In connection with his claim, the Veteran submitted VA treatment records from September 1998 to December 2005.  The Veteran also submitted a November 2010 statement, as part of his substantive appeal, where he claimed that he was attacked in service.  According to the Veteran, the in-service attack caused eye swelling and has resulted in his current eye condition. 

The Board has reviewed the evidence submitted since the November 2006 rating decision and finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The November 1996 denial was based on the finding that there was no evidence of a bilateral eye condition in service.  The Veteran's lay statements indicate he sustained an eye injury after being attacked in service.  Although, these statements do not show that a bilateral eye disability occurred in or was caused by service, they do, at the very least, trigger VA's duty to assist by establishing an in-service injury.  See Shade, 24 Vet. App. at 117.  Therefore, the Veteran's service connection claim for a bilateral eye disability will be reopened.

The only documentation regarding the closure of the appeal remanded by the Board in April 1993 is the fax from the RO.  The Board has reopened the claim after considering evidence submitted since the November 2006 rating decision and, on remand, the claim will be considered de novo based on all of the evidence of record.  If service connection is ultimately granted, the RO should clarify the circumstances of the March 1996 "cancellation" of the Veteran's prior appeal as that may affect the assignment of an effective date.  

ORDER

New and material evidence to reopen a claim of entitlement to service connection for a bilateral eye disability, to include macular degeneration, has been received, to this extent, the appeal is granted.


REMAND

The Board finds that further development is needed prior to adjudicating the Veteran's claim.  

The Veteran asserts that he sustained an injury to his eye after being attacked in service and he attributes his current bilateral eye disability to the in-service attack.  However, the medical evidence establishes that the Veteran has Stargardt's syndrome, which is a congenital disorder.  

Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009). 

Unfortunately, it appears that the Veteran's service treatment records are incomplete; there is no entrance or separation examination.  

As such, the Veteran should be afforded a VA examination in order to determine the current nature of his eye disorders, to include whether any eye disorder is a congenital or developmental defect or disease, and if so, whether there was a superimposed injury or disease in active duty that resulted in additional eye disability.  Furthermore, if the disorder is a disease, the examiner should state whether there is clear and unmistakable evidence that this disease pre-existed active service and if so, whether there is clear and unmistakable evidence that it was not aggravated during service or that any increase was due to the natural progress.  

Furthermore, the Board notes that additional evidence has been received after the most recent supplemental statement of the case (SSOC), including VA treatment records from March 2012.  On remand, the RO should review the entire claims file, and consider such evidence in an SSOC. 

Since the claims file is being returned it should be updated to include VA treatment records compiled since December 2005.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his bilateral eye disability since December 2005.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral eye disability. The claims file and copies of all pertinent records must be made available to the designated examiner for review. 

Based on the examination and review of the record, the examiner should address the following: 

(a) Is the Veteran's bilateral eye disability a congenital defect or a congenital disease? 

The term 'defect' is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.

The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

(b) If it is determined this condition is a congenital defect, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has an additional disability due to an in-service disease or injury superimposed upon such defect.  In answering this question, the examiner should address the Veteran's contentions that he sustained an eye injury after an in-service attack. 

(c) If instead it is determined that this condition is a congenital disease, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had an eye disease that existed prior to his entry onto active duty?

(d) If the answer to (c) is no, does the evidence of record clearly and unmistakably show that the preexisting eye disease was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(e) If the answer to either (c) or (d) is no, is it at least as likely as not that the Veteran's eye disease had its onset in service?

(f) If the Veteran's currently diagnosed bilateral eye condition is neither a congenital defect nor congenital disease, the examiner should opine as to whether it at least as likely as not (a 50 percent probability or greater) that the condition is etiologically related to service.   The examiner should address the Veteran's contentions that he sustained an eye injury after an in-service attack. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case addressing all the evidence of record, including recently submitted evidence.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


